Citation Nr: 1732700	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to rating higher than 10 percent prior to January 12, 2017, and in excess of 20 percent thereafter, for a lumbar spine condition including moderate disc degeneration with disc herniation on the left at L3-L4.

2. Entitlement to an initial compensable rating prior to January 12, 2017, and in excess of 20 percent thereafter, for left lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from July 1970 to June 1972 and from February 2003 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2015, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

In May 2015, the Board remanded the increased rating claims for additional development.  Unfortunately, another remand is required. 

During the pendency of the appeal, a March 2017 RO decision granted 20 percent disability ratings for the Veteran's service-connected lumbar spine condition including moderate disc degeneration with disc herniation on the left at L3-L4 and left lumbar radiculopathy, effective January 12, 2017.  As this does not represent a full grant of benefits, the Veteran's claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Having carefully reviewed the claims file, the Board finds that remand is necessary for the following reasons.

First, issuance of a Supplemental Statement of the Case (SSOC) is required.  The record shows that, following certification of the appeal to the Board in January 2016, the AOJ obtained a new VA Spine examination in January 2017.  In a March 2017 rating decision, the RO granted 20 percent evaluations for the lumbar spine condition including moderate disc degeneration with disc herniation on the left at L3-L4 and left lumbar radiculopathy, effective from January 12, 2017.  However, the AOJ did not provide the Veteran with an SSOC that addresses the evidence obtained or explains the actions taken.  An SSOC is required to ensure due process of law.  See 38 C.F.R. §§ 19.31, 19.37.

Second, the examinations of the spine during this appeal are inadequate in view of a recent decision of the Court of Appeals for Veteran's Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, and in weight bearing and nonweight bearing.  In this case, the reports of examination do not reflect the necessary testing or findings. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all updated VA treatment records and associate these with the record.

2.  Thereafter, the Veteran should be scheduled for a VA spine examination to ascertain the severity of his lumbar spine condition including moderate disc degeneration with disc herniation on the left at L3-L4.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the spine.  If the examiner is unable to so opine, he or she should clearly explain why that is so. 

3.  Thereafter, the AOJ should readjudicate the claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


